 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1500 
In the House of Representatives, U. S.,

July 1, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendments to the bill (H.R. 4899) making emergency supplemental appropriations for disaster relief and summer jobs for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 4899) making emergency supplemental appropriations for disaster relief and summer jobs for the fiscal year ending September 30, 2010, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment to the text with each of the five House amendments printed in the report of the Committee on Rules accompanying this resolution. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour and 30 minutes as follows: 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; then 30 minutes equally divided and controlled by Representative Lee of California or her designee and an opponent; and then 30 minutes equally divided and controlled by Representative McGovern of Massachusetts or his designee and an opponent. The previous question shall be considered as ordered on the motion to final adoption without intervening motion or demand for division of the question except that the question of adoption of the motion shall be divided among the five House amendments. The first portion of the divided question shall be considered as adopted. If the remaining portions of the divided question fail of adoption, then the House shall be considered to have rejected the motion and to have made no disposition of the Senate amendment to the text. 
2.Upon adoption of the motion specified in the first section of this resolution— 
(a)the Clerk shall engross the action of the House under that section as a single amendment; and 
(b)a motion that the House concur in the Senate amendment to the title shall be considered as adopted. 
3.The chair of the Committee on Appropriations may insert in the Congressional Record not later than July 3, 2010, such material as he may deem explanatory of the Senate amendments and the motion specified in the first section of this resolution. 
4.House Resolution 1493 is hereby adopted. 
5.Clause 10(a) of rule XXI is amended to read as follows: 
 
(a)
(1)Except as provided in paragraphs (b) and (c), it shall not be in order to consider any bill, joint resolution, amendment, or conference report if the provisions of such measure affecting direct spending and revenues have the net effect of increasing the on-budget deficit or reducing the on-budget surplus for the period comprising either— 
(A)the current year, the budget year, and the four years following that budget year; or 
(B)the current year, the budget year, and the nine years following that budget year. 
(2)The effect of such measure on the deficit or surplus shall be determined on the basis of estimates made by the Committee on the Budget relative to baseline estimates supplied by the Congressional Budget Office consistent with section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 and consistent with sections 3(4), 3(8), and 4(c) of the Statutory Pay-As-You-Go Act of 2010. 
(3)For the purpose of this clause, the terms budget year, current year, and direct spending have the meanings specified in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985, except that the term direct spending shall also include provisions in appropriation Acts that make outyear modifications to substantive law as described in section 3(4)(C) of the Statutory Pay-As-You-Go Act of 2010. . 
 
Lorraine C. Miller,Clerk.
